DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on 2/4/2021 is acknowledged. Claims 1-15 are pending of which claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Pending claims 13-15 have been examined on the merits.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Palmeiri et al (Eur Rev Med Pharmacol Sci, 2013, 17, 3272-3278; IDS) in view of Claire (“Reflux and natural remedies: Aloe Vera and Manuka Honey” Peptest, 24 August 2016, retrieved online  <URL: peptest.co.uk/reflux-and-natural-remedies-aloe-vera-and-manuka-honey/>, 3 pages) 

The instant claims are drawn to a process of administering (i) Aloe vera gel, (ii) honey, and (iii) hyaluronic acid, and optionally (iv) chondroitin sulphate or salt thereof, for the treatment of gastroesophageal reflux disease (GERD).  
Id. at p 3277).
	The reference of Palmeiri et al teaches (iii) and (iv) however does not teach providing (i) Aloe vera gel or (ii) honey. 
Claire teaches that “[i]n 2015, a study investigated the use of Aloe vera for the treatment of gastro-oesophageal reflux disease (GORD [GERD]) symptoms – heartburn, food regurgitation, flatulence, belching, dysphagia, nausea, vomiting and acid regurgitation – and compared its effects with those of omeprazole and ranitidine…[and] that Aloe vera syrup was “safe and well tolerated and reduced the frequencies of all the assessed GORD symptoms, with no adverse events requiring withdrawal”; and further that “[i]n 2014, researchers investigated the use Manuka Honey to prevent or reduce oesophagitis-related pain (inflammation of the oesophagus)…but found that it was not more effective than standard medical care.” And touted as helping “with reflux symptoms by “coating the stomach and oesophagus and healing the damages in the tissue and lining provoked by acid reflux” (see Claire, p. 2-3 at “Aloe vera” and “Manuka Honey”, respectively). 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention effective filing date to have provided individually or combinations of: Aloe vera, honey, hyaluronic acid, and/or chondroitin sulphate because Palmeiri teaches providing hyaluronic acid and chondroitin sulphate and Claire teaches Aloe vera gel and honey were known in the art, and one would have been motivated to have provided each (or in combination) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)). One would have had a reasonable expectation of success because success merely requires combining and administering among known GERD-treating materials to obtain a GERD treatment. 


Claim 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Palmeiri et al (Eur Rev Med Pharmacol Sci, 2013, 17, 3272-3278; IDS) in view of Claire (“Reflux and natural remedies: Aloe Vera and Manuka Honey” Peptest, 24 August 2016, retrieved online  <URL: peptest.co.uk/reflux-and-natural-remedies-aloe-vera-and-manuka-honey/>, 3 pages) and further in view of Howard (US 9,006,207) and Song et al (“The Relationship between Gastroesophageal Reflux Disease and Chronic Periodontitis” Gut and Liver, Jan 2104 (pub. online 5 Nov 2013), 8(1), pp. 35-40; doi: 10.5009/gnl.2014.8.1.35).
	The teachings of Palmeiri and Claire are as of record, teaching treating of GERD; however the claims (see claim 15) further teach treating lesions of the oral cavity and pharyngeal-laryngeal-esophageal tract, and/or mucositis. 
Howard teaches that the conditions were known as TRPA1-related (ion channel flux) disorders including among “oral mucositis (also known as stomatitis); canker sores, also known 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention effective filing date to have provided treatment of GERD-treating, lesions of the oral cavity and pharyngeal-laryngeal-esophageal tract, and/or mucositis, or as a treatment or adjuvant therefore because Howard teaches that the diseases were known in the art as TRPA1-related diseases (and similarly treatable thereamong as disclosed in ‘207) and because Song et al teaches that GERD exhibits oral-laryngeal-esophageal pathology, characterized by mucositis and oral erosion thus treating GERD would have been obvious to have simultaneously (or separately)  treated to effect therapeutic improvement of the GERD-related extraesophageal manifestations.  The cited references (Palmeiri, Claire, Howard, and Song et al) are relied upon for the reasons of record and discussed above.  If not expressly taught by the references, based upon the overall beneficial teaching provided with respect to orally-administering a therapeutic composition for treating GERD, and the in the manner disclosed therein, and the relation among GERD and the oral-laryngeal-esophageal pathologies related thereto, the adjustments of particular conventional working conditions (e.g., determining one or more suitable symptom thereof in which to identify the therapeutic effect of treating the pathological condition), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan particularly where the conditions appear to be recognized as coextensive. One would have had a reasonable expectation of success in treating the conditions (as claims in instant claims 13, 15) because success merely requires administering a the same GERD-treating composition by the 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

 	Please note, since the Office does not have the facilities for examining and comparing Applicants’ administered composition with the compositions of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the product of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for therapeutically treating GERD including lesions of the oral cavity and pharyngeal-laryngeal-esophageal tract, and/or mucositis, does not reasonably provide enablement for prevention of the same.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 

The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the breadth of the claims:
The claims are drawn to a process of treating and preventing against gastroesophageal reflux disease (GERD or GORD), however, the claims taken together with the specification imply a claim breadth greater than supported by the specification as originally disclosed. 
(3) The state of the prior art; (4) the predictability or unpredictability of the art; (5) The relative skill of those in the art:
supra (Palmeiri et al, Eur Rev Med Pharmacol Sci, 2013, 17, 3272-3278, IDS; Claire “Reflux and natural remedies: Aloe Vera and Manuka Honey” Peptest, 24 August 2016, , 3 pages; Howard (US 9,006,207) and Song et al “The Relationship between Gastroesophageal Reflux Disease and Chronic Periodontitis” Gut and Liver, Jan 2104 (pub. online 5 Nov 2013), 8(1)). 
However, “prevention” of GERD and the extra-esophageal pathologies as instantly claimed, and the instant component materials, administered alone, sequentially, or in combination, and the prevention-effective amounts therefor, remained largely unsolved, and therefore highly unpredictable, and while the relative skill of those in the art is in general high, however, the compositions for effecting prevention remained beyond the purview of one of skill.
Applicant have reasonably demonstrated/disclosed that the claimed compound is useful as a therapeutic agent for intervention in treating GERD and symptoms thereof.  However also, the claims also encompass using the claimed compound to prevent these conditions and pathologies, which is clearly beyond the scope of the instantly disclosed/claimed invention.  Please note that the term “prevent” is an absolute definition which means to stop from occurring and, thus, requires a higher standard for enablement than does “therapeutic” or “treat”, especially since it is notoriously well accepted in the medical art that the vast majority of afflictions/disorders suffered by mankind cannot be totally prevented with current therapies (other than certain vaccination regimes) – including preventing such disorders as GERD, lesions of the oral cavity and pharyngeal-laryngeal-esophageal tract, and/or mucositis,  which are clearly not recognized in the medical art as being a totally preventable.
 (6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The specification has provided limited guidance for treating tissue in vitro models, reconstituted human esophageal epithelium (see specification “experimental trials” at page 12) for “film forming/mucoadhesive/protective action” and for recovery after abrasion-induced lesion formation.  However, the specification does not provide for “prevention” for the scope claimed.
(8) The quantity of experimentation necessary:
	Considering the state of the art as discussed by the cited references and the high unpredictability and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the methods for the scope claimed. It is the Examiner’s position that one skilled in the art could not practice the invention commensurate in the scope of the claims without undue experimentation.  It is also noted, considering the a priori unpredictability in the art with regard to GERD and extraesophageal pathologies associated or coincident therewith, that prevention as claimed is not enabled.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J KOSAR/Primary Examiner, Art Unit 1655